Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 1 of 8 Page ID #:1




  1   JAMES C. NIELSEN (111889)
  2    jnielsen@NKLLP.law
      DANIEL N. KATIBAH (293251)
  3
       dkatibah@NKLLP.law
  4   NIELSEN KATIBAH LLP
      100 Smith Ranch Road, Suite 350
  5
      San Rafael, California 94903
  6   Telephone: (415) 693-0900
      Facsimile: (415) 693-9674
  7

  8   Attorneys for Plaintiff,
      Associated Industries Insurance Company, Inc.
  9

 10

 11                        UNITED STATES DISTRICT COURT
 12        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 13

 14
      ASSOCIATED INDUSTRIES                              No. _______________
 15   INSURANCE COMPANY, INC.,
 16
                   Plaintiff,                            COMPLAINT FOR
 17                                                      DECLARATORY JUDGMENT
            v.
 18
                                                         (DEMAND FOR JURY TRIAL)
 19   LISA BLOOM; THE BLOOM FIRM,
 20                Defendants.
 21

 22

 23
            Plaintiff Associated Industries Insurance Company, Inc. (“Associated”)
 24
      complains against Defendants, Lisa Bloom and The Bloom Firm, as follows:
 25

 26
                                  JURISDICTION AND VENUE
 27
            1.     The court has original jurisdiction over this action under 28 U.S.C.
 28
       §1332 because it is a civil action between citizens of different states and the
                                                    1
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 2 of 8 Page ID #:2




  1    amount in controversy, exclusive of interest and costs, exceeds $75,000. The
  2    court further has jurisdiction under the Declaratory Judgment Act, 28 U.S.C. §§
  3    2201-2202, because plaintiff Associated seeks a judgment declaring that it owes
  4    no duties under its Lawyers’ Professional Liability Insurance Policy to defend or
  5    indemnify either defendant in connection with the underlying lawsuit as alleged
  6    more fully below.
  7         2.     Venue is proper in this court under 28 U.S.C. §1391(b)(1) and (2)
  8    because all defendants are residents of this district and because a substantial part
  9    of the events giving rise to the underlying claim occurred in this district.
 10

 11                                            PARTIES
 12         3.     Plaintiff Associated is an insurance company and a Florida
 13    corporation, with its principal place of business in New York, New York.
 14         4.     Defendant Lisa Bloom, an individual, is and at all relevant times was a
 15    citizen of California. Ms. Bloom is a licensed California lawyer and principal of
 16    The Bloom Firm.
 17         5.     Defendant The Bloom Firm, is a California professional corporation
 18    with its principal place of business in Woodland Hills, Los Angeles, California.
 19    The Bloom Firm is a law firm. (Unless specified otherwise, “Bloom” refers
 20    collectively to both defendants Lisa Bloom and The Bloom Firm.)
 21

 22                                THE MCGOWAN LAWSUIT
 23         6.     On October 23, 2019, Rose McGowan filed a lawsuit styled Rose
 24    McGowan v. Harvey Weinstein, et al., in this U.S. District Court for the Central
 25    District of California, case no. 2:19-cv-9105 (the “McGowan lawsuit”), asserting
 26    eleven claims against Lisa Bloom, The Bloom Firm, Harvey Weinstein, David
 27    Boies, Boies Schiller Flexner LLP, and B.C. Strategies Ltd. d/b/a Black Cube, and
 28    seeking damages in excess of the federal jurisdictional limit
                                                    2
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 3 of 8 Page ID #:3




  1         7.     Without admitting the truth of the allegations therein and solely for
  2    purposes of setting out the nature of its allegations, the 72-page McGowan
  3    complaint generally alleges that Bloom conspired with Harvey Weinstein and
  4    others to silence McGowan’s allegations that Weinstein sexually assaulted her, to
  5    appropriate McGowan’s unpublished book, to intimidate McGowan, to discredit
  6    McGowan and undermine her reputation, to damage McGowan’s career, and to
  7    violate her privacy rights. A true and correct copy of the McGowan complaint as
  8    tendered to Associated is attached hereto as Exhibit A.
  9         8.     The McGowan complaint alleges that Bloom and others “participated
 10    in and supervised an unreasonably obtrusive investigation of MCGOWAN that
 11    violated her informational privacy and her autonomy privacy. The investigation
 12    used sharp and illegal tactics like stalking MCGOWAN, illegally recording her,
 13    illegally downloading information from her computer, using operatives with fake
 14    identities to deceive her, and lying to her about Bloom’s motives and concealing
 15    Bloom’s representation of WEINSTEIN.” (See McGowan complaint at ¶ 187.)
 16         9.     Specifically as to Bloom, McGowan alleges that Lisa Bloom “pitched
 17    her reputation-management services” to Weinstein, that Bloom “did not give or
 18    receive legal advice” to or from Weinstein, that Bloom was “retained to manage
 19    Weinstein’s reputation,” and that Bloom committed the alleged conspiratorial and
 20    tortious acts in their “non-legal roles” of “reputation management.” (See
 21    McGowan complaint at ¶¶ 14, 51.)
 22         10.    Based on these allegations, the McGowan complaint asserts eleven
 23    claims against Bloom and others, including: Civil RICO under 18 U.S.C.
 24    §1962(c); Civil RICO under 18 U.S.C. §1962(d); violation of Federal Wiretap Act,
 25    18 U.S.C. §2520; fraudulent deceit prohibited by Cal. Civ. Code §1709; common
 26    law fraud; violation of the Bane Act, Cal. Civ. Code § 52.1; invasion of privacy,
 27    computer crimes, Cal. Civ. Code § 502(e)(1); conversion; intentional infliction of
 28    emotional distress; and negligent hiring and supervision.
                                                    3
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 4 of 8 Page ID #:4




  1           11.      Articles in the press relating to the McGowan complaint confirmed by
  2    Bloom’s counsel report that before the complaint was filed McGowan presented a
  3    multi-million dollar demand to, at a minimum, Weinstein based on the allegations
  4    later described in the McGowan complaint.
  5

  6                                   THE ASSOCIATED POLICY
  7           12.      Associated issued to The Bloom Firm as named insured a Lawyers’
  8    Professional Liability Insurance Policy, number AES1053102 01, effective for the
  9    policy period of May 19, 2019, to May 19, 2020, subject to a retroactive date of
 10    May 19, 2015. Lisa Bloom qualifies as an insured. The Associated policy affords
 11    professional liability coverage on a claims-made-and-reported basis, subject to
 12    limits of insurance of $1 million for each claim and $1 million in the aggregate, in
 13    excess of a self-insured retention of $25,000 for each claim. The policy also
 14    affords Network Security and Privacy Coverage with separate each-claim and
 15    aggregate limits of $250,000.
 16           13.      The Associated policy’s insuring agreements provide, in relevant
 17    parts, as follows:
 18

 19      A.         The Company shall pay Damages and Claim Expenses, in excess
 20                 of the Self-Insured Retention identified in the Declarations, if
 21                 applicable, and subject to the Policy’s Limit of Liability, that the
 22                 Insured shall become legally obligated to pay as a result of a
 23                 Claim made against the Insured for a Wrongful Act, provided
 24                 that (i) the Claim is first made against the Insured and reported to
 25                 the Company, in writing, during the Policy Period or the Extended
 26                 Reporting Period, if applicable; (ii) the Insured has no knowledge
 27                 of such Wrongful Act prior to the Inception Date of this Policy;
 28                 and (iii) such Wrongful Act took place on or after the Retroactive
                                                    4
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 5 of 8 Page ID #:5




  1                 Date set forth in the Declarations Page of this Policy and prior to
  2                 the end of the Policy Period.
  3      B.         If Each Claim and Policy Period Aggregate limits have been
  4                 purchased for Network Security and Privacy coverage as
  5                 designated in the Declarations, the Company shall pay Damages
  6                 and Claims Expenses resulting from any Claim first made against
  7                 the Insured for a Network Security Wrongful Act or Privacy
  8                 Wrongful Act, provided that (i) the Claim is first made against the
  9                 Insured and reported to the Company, in writing, during the
 10                 Policy Period or the Extended Reporting Period, if applicable; (ii)
 11                 the Insured has no knowledge of such Network Security
 12                 Wrongful Act or Privacy Wrongful Act prior to the Inception
 13                 Date of this Policy; and (iii) such Network Security Wrongful
 14                 Act or Privacy Wrongful Act took place on or after the
 15                 Retroactive Date set forth in the Declarations Page of this Policy
 16                 and prior to the end of the Policy Period.
 17      C.         Defense. As part of and subject to the Policy’s Limit of Liability,
 18                 the Company shall have the right and duty to defend any Claim
 19                 against the Insured to which this Policy applies, even if the
 20                 allegations of the Claim are groundless, false, or fraudulent.
 21                 However, the Company’s duty to defend shall terminate upon
 22                 exhaustion of the applicable Limit of Liability by the payment of
 23                 Damages and/or Claim Expenses.
 24

 25           14.      The policy defines “Claim” in relevant part to mean “a written demand
 26    received by the Insured for monetary Damages which alleges a Wrongful Act ….”
 27           15.      The policy defines “Wrongful Act” to mean “any actual or alleged
 28    negligent act, error, or omission committed or attempted in the rendering or failing
                                                    5
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 6 of 8 Page ID #:6




  1    to render Professional Services by any Insured on behalf of the Named Insured,
  2    including but not limited to Personal Injury.”
  3         16.    The policy defines “Personal Injury” to include “invasion,
  4    infringement, interference with the right to privacy or of publicity….”
  5         17.    Of relevance here, the policy defines “Professional Services” to mean
  6    services “provided by any Insured to others as a lawyer….”
  7         18.    As to coverage for network security and privacy, the policy defines
  8    “Network Security Wrongful Act” to mean any actual or alleged act, error,
  9    omission, neglect, or breach of duty by an Insured or the Insured’s Service
 10    Provider, which causes a breach of the Insured’s Network Security that results in,
 11    among other, “the theft, alteration, or destruction of electronic data on the
 12    Insured’s Computer System.”
 13         19.    The policy defines “Privacy Wrongful Act” to mean any actual or
 14    alleged act, error, omission, neglect or breach of duty by an Insured that results in
 15    a Privacy Event. “Privacy Event” refers to an unauthorized disclosure or loss of
 16    “Personal Information” in the care, custody or control of any Insured, or a
 17    violation of any “Privacy Regulation” as defined under the policy.
 18         20.    Coverage under the Associated policy is subject to various policy
 19    exclusions that limit or preclude coverage for certain claims and damages,
 20    including without limitation as follows:
 21

 22      III.      EXCLUSIONS
 23         This Policy shall not apply to any Damages or Claims Expenses
 24         incurred with respect to any Claim:
 25                                         *      *      *
 26         H.     based upon or arising out of any actual or alleged
 27                discrimination, humiliation or harassment, including but not
 28                limited to a Claim based on an individual’s race, creed, color,
                                                    6
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 7 of 8 Page ID #:7




  1                age, gender, national origin, religion, disability, marital status
  2                or sexual preference; ….
  3

  4         21.    Defendants Bloom tendered their defense of the McGowan lawsuit to
  5    Associated. Associated has disclaimed any duty to defend or indemnify Bloom
  6    under the policy.
  7         22.    An actual controversy has arisen and now exists between Associated
  8    on the one hand, and Bloom, on the other hand, concerning the applicability of the
  9    Associated policy. On one hand, Associated contends that it has no duty to defend
 10    or indemnify Bloom in connection with the McGowan lawsuit because (a) the
 11    McGowan lawsuit does not allege a claim against Bloom for negligent acts in
 12    Bloom’s rendering of services to others as a lawyer, within the meaning of the
 13    policy’s insuring agreement as set forth above, (b) the McGowan lawsuit does not
 14    allege a claim against Bloom for a “Network Security Wrongful Act” or “Privacy
 15    Wrongful Act” as defined by the policy, (c) the claims alleged against Bloom
 16    arose out of actual or alleged humiliation or harassment of McGowan for which
 17    coverage would be precluded under Exclusion H, (d) the claims alleged against
 18    Bloom assert a loss caused by the wilful acts of the insured for which coverage
 19    would be precluded under California’s Insurance Code § 533 or policy Exclusion
 20    A; (e) to the extent that Bloom first received before the inception of the policy a
 21    written demand from McGowan for money alleging a negligent act, error, or
 22    omission in the rendering of services by Bloom, then Bloom would not satisfy
 23    condition A.(i) of the policy’s insuring agreement; and/or (f) to the extent Bloom
 24    knew before the inception of the policy of a Wrongful Act, if any is alleged, then
 25    Bloom would not satisfy condition A.(ii) of the policy’s insuring agreement.
 26         23.    Associated is informed and believes that, on the other hand, Bloom,
 27    including each of Lisa Bloom and the Bloom firm, contend or will contend to the
 28    contrary of Associated’s contentions set forth above.
                                                    7
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-10409-CAS-AGR Document 1 Filed 12/09/19 Page 8 of 8 Page ID #:8




  1         24.    Given the controversy between Associated and Bloom, Associated
  2    requests that this court make and enter its binding judicial declarations in
  3    accordance with Associated’s contentions set forth above. The requested
  4    declarations are both necessary and proper at this time under the circumstances in
  5    that the interests of judicial economy and substantial justice will be served thereby.
  6

  7         WHEREFORE, Associated prays for judgment as follows:
  8         a.     That the court make and enter a binding judicial declaration in
  9                accordance with Associated’s contentions set forth above;
 10         b.     That Associated be awarded its costs of suit incurred herein; and
 11         c.     For such other and further relief as the court deems just and proper.
 12

 13                                DEMAND FOR JURY TRIAL
 14         Plaintiff Associated Industries Insurance Company, Inc. demands a jury trial
 15   as provided by Fed. R. Civ. P. 38(a).
 16

 17   December 9, 2019                          NIELSEN KATIBAH LLP
 18
                                                By: /s/ Daniel N. Katibah            .
 19                                             Daniel N. Katibah
 20                                             Attorneys for Plaintiff Associated Industries
                                                Ins. Co., Inc.
 21

 22

 23

 24

 25

 26

 27

 28

                                                    8
       _______________________________________________________________________________________
                                 COMPLAINT FOR DECLARATORY JUDGMENT
